ORDER*
We affirm the district court’s denial of Relatos’s 28 U.S.C. § 2255 motion. The motion was not filed within the one-year limitations period and is therefore untimely. 28 U.S.C. § 2255. Section 2255(4) is *878inapplicable because Relatos knew the predicate facts, if not their legal significance, more than one year before her filing. See Hasan v. Galaza, 254 F.3d 1150, 1154 & n.3 (9th Cir.2001). Furthermore, Relatos’s argument for equitable tolling of the limitations period fails because she has not shown that “extraordinary circumstances beyond [her] control” precluded her from timely filing her § 2255 motion. See United States v. Battles, 362 F.3d 1195, 1197 (9th Cir.2004). Because Relatos’s motion was untimely filed, we do not reach the merits of her ineffective assistance of counsel claim.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.